Citation Nr: 1412322	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person (A&A) or housebound status. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from March 1944 to November 1945.  
This appeal to the Board of Veterans' Appeals (Board) initially arose from a September 2012 rating decision in which the RO denied the Veteran's claim for SMC based on aid and attendance or housebound status.  The Veteran filed a notice of disagreement (NOD) in April 2013.  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2013.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans (DAV), in December 2013, the Veteran granted a power-of-attorney in favor of the New York State Division of Veterans Affairs representatives with regard to the claim on appeal.  The Veteran's current representative has submitted written argument on his behalf and assisted the Veteran throughout the pendency of this appeal.  The Board recognizes the change in representation.

On March 10, 2014, the Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (C) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veterans claim.  A review of the documents in such file reveals VA treatment records dated through March 2013, which were considered in the April 2013 SSOC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not service-connected for blindness in both eyes, and is not permanently bedridden, competent, credible and probative evidence indicates that, as a result of his service-connected right and left total knee replacements, the Veteran requires some assistance in accomplishing the activities of daily living, and is unable to protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of SMC based on the need for A&A  are met.  38 U.S.C.A. §§ 1114(l), (s), 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that, given the favorable disposition of the claim for SMC based on A&A, or housebound status, all notification and development actions needed to fairly adjudicate this matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran contends that he requires the assistance of another person in performing all of his activities of daily living (ADLs) as a result of his service-connected right and left total knee replacements.  

Special monthly compensation (SMC) at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering pertinent  evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an award of SMC based on the need for regular aid and attendance of another person are met.

In this case, pertinent to the claim on appeal, the Veteran's service-connected disabilities are right and left total knee replacements, each  rated as 60 percent disabling.  

In February 2012, the Veteran submitted VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by his physician, Dr. L.O.  Dr. L.O. noted that the Veteran's complete diagnoses included being legally blind, bilateral hearing loss, hypertension, and bilateral knee replacements, but she stated that his blindness and bilateral hearing loss restrict his activities and function.  Nevertheless, Dr. L.O. noted that the Veteran has a slow, unsteady gait and was supported by a cane on one side and his wife on the other.  She also noted the Veteran has degenerative arthritis in his bilateral knees and is unable to climb steps.  Dr. L.O. stated that the Veteran needs assistance with all ADLs.  She further noted that the Veteran can only leave home with assistance and usually only leaves home for medical appointments.  See February 2012 VA Form 21-2680.

The Veteran was afforded a VA aid and attendance examination in April 2012, where the examiner noted the Veteran can travel beyond his current domicile, although he is mainly homebound.  He was accompanied by a family member via specially equipped van to the examination.  The examiner noted the Veteran used a cane.  With respect to protecting himself from daily hazards and dangers, the VA examiner noted, in pertinent part, that the Veteran occasionally experiences imbalance which affects his ability to ambulate.  The examiner further noted that the Veteran's severe osteoarthritis in his hands and lower extremities - as well as advancing age - making it difficult for him to protect himself from his daily environment.  Physical examination revealed the Veteran is unable to walk without the assistance of another person and requires the aid of a cane for ambulation.  The examiner noted that the Veteran only leaves the home for medical care and further noted that the Veteran's physical impairments are permanent.  

The Veteran was also afforded a VA knees examinations in April 2012, at which the examiner noted that the residuals of the left knee replacement included intermediate degrees of weakness, pain, and limitation of motion, while there were no residual symptoms noted in the right knee.  Despite this notation, the Veteran reported having bilateral knee pain, although he indicated the left knee was worse than the right knee.  The examiner noted the Veteran uses a cane as a normal mode of locomotion.  

In May 2013, Dr. J.R.S. submitted a statement noting his review of the Veteran's medical condition 24 and 25 years after performing a total replacement of his right and left knees.  Dr. J.R.S. noted the Veteran's report of having trouble getting around, with a lot of aches in his legs.  Dr. J.R.S. noted, however, that the Veteran remained ambulatory out of doors with a cane and occasionally resorted to a walker in his one-level apartment in an elevator building.  The Veteran endorsed a lot of discomfort during the examination.  The examiner noted the Veteran needs help dressing and undressing and has some difficulty going to the bathroom, but that he is able to feed himself.  Dr. J.R.S. also noted that, while the Veteran can walk from room to room on his own, he has issues with balance and safety, and generally does better with a spotter, given his visual issues and to avoid falling.  

Based on the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record establishes that the Veteran is so helpless as to need regular aid and attendance-that is, as a result of his service-connected right and left total knee replacements, he requires care or assistance on a regular basis, in part, to protect him from hazards or dangers incident to his daily environment.  

The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, and is not service-connected for blindness in both eyes, and is not permanently bedridden,  Nonetheless, the evidence of record shows the Veteran needs assistance with all of his activities of daily living, including preparing meals and tending to hygiene needs, due to a myriad of disabilities, including legal blindness, bilateral hearing loss, hypertension, bilateral knee replacements, and advancing age.  

While the medical evidence does not specifically attribute the Veteran's inability to perform these tasks to any specific disability, medical evidence shows that the Veteran's service-connected right and left total knee replacements are, now, manifested by severe osteoarthritis, with pain and occasional instability.  The evidence also shows that, as a result of his bilateral knee disabilities, the Veteran has a slow, unsteady gait, requires the use of a cane to ambulate, and is unable to climb stairs or ambulate without assistance.  Notably, on examination in February 2012, the Veteran was supported by a cane on one side and his wife on the other.  The physician who examined the Veteran in April 2012 noted that the Veteran's severe osteoarthritis makes it difficult for him to protect himself from his daily environment, as he is unable to walk without the assistance of another person and requires the aid of a cane for ambulation.  

In evaluating this claim, the Board notes that, in May 2012, the Veteran was noted to be able to walk from room to room on his own; however, that physician also noted the Veteran has issues with balance and safety, and generally does better with a spotter.  

In sum, after considering the competent, credible, and probative lay and medical evidence of record, the Board finds that, collectively,  such evidence  raises a reasonable doubt as to whether the Veteran's service-connected right and left total knee replacements result in physical incapacity, which requires care and assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  Indeed, the competent, credible, and probative evidence of record shows that the Veteran's bilateral knee pain and instability, which result in his inability to ambulate without assistance, renders him in need of aid and attendance in order to accomplish his ADLs.  

As such doubt is resolved in favor of the Veteran, the Board concludes that the criteria for SMP based on the need for the  regular aid and attendance of another person are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.  As SMC based on A&A is the greater benefit, the Veteran's entitlement to SMC based on housebound status need not be addressed.


ORDER

SMC  based on the need for the regular aid and attendance of another person is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


